            Case 2:19-cv-04098-RAL Document 21 Filed 06/19/20 Page 1 of 2




                       IN THE UNITED STATES COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DAVID JOHNSON,                   :                CIVIL ACTION
                                 :
         Plaintiff               :
                                 :
         v.                      :
                                 :
ANDREW M. SAUL,                  :                No. 19-cv-04098-RAL
Commissioner of Social Security, :
                                 :
    Defendant                    :

                                         ORDER

       AND NOW, this 18th day of June, 2020, upon consideration of Plaintiff David

Johnson’s Motion for Attorneys’ Fees Pursuant to the Equal Access to Justice Act

(“EAJA”) (ECF No. 17), the Commissioner’s Response (ECF No. 18), and Plaintiff’s

Reply (ECF No. 19), for the reasons set forth in the Memorandum Opinion filed

contemporaneously herewith, it is ORDERED that:

       1.       The Motion for Attorney’s Fees pursuant to EAJA is granted in part and

denied in part.

       2.       Fees in the amount of $6,190.30 are awarded to Plaintiff. As detailed in

my accompanying memorandum opinion, Plaintiff’s requested time of 34.4 hours has

been reduced by 4.35 hours due to the partial use of “block billing.”

       3.       Subject to any offset under the Treasury Offset Program, payment of this

award shall be made to Plaintiff via the Law Offices of Chermol & Fishman, LLC. If
         Case 2:19-cv-04098-RAL Document 21 Filed 06/19/20 Page 2 of 2




EAJA fees and costs are not subject to any offset and an assignment is provided to SSA,

the award shall be paid directly to the order of David F. Chermol, Esquire.




                                                BY THE COURT:



                                                _s/Richard A. Lloret_______
                                                RICHARD A. LLORET
                                                U.S. Magistrate Judge
